Citation Nr: 1020941	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-44 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as bipolar disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In February 2009, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for bipolar disorder, and 
remanded this issue on the merits for further evidentiary 
development.  The requested development was completed, and 
the case has now been returned to the Board for further 
appellate action.  The Board has rephrased the issue as 
listed on the title page to better reflect the claim on 
appeal.

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

While further delay is regrettable, the Board observes that 
additional development is once again required prior to 
adjudicating the Veteran's claim.

The Veteran contends that he suffers from an acquired 
psychiatric disorder (claimed as bipolar disorder) as a 
result of enduring stressful circumstances in service, to 
include the repercussions from a right hand injury.  In a 
January 2004 statement, he described how he believed that his 
time in the military triggered his bipolar disorder, based 
upon such stressful circumstances as the physical 
requirements and environmental conditions of basic training 
and the repercussions of injuring his right hand in service 
(to include enduring added pressure from drill sergeants and 
feeling like an outcast in his company).  At his November 
2008 hearing, he testified that his bipolar disorder was 
triggered when he injured his right hand in service while 
unloading a truck at reception camp, and he argued that this 
injury prevented him from performing his desired duties and 
exercises as a soldier.  He also testified that he was under 
a lot of stress in service for not being able to comply with 
orders and for always being punished for his disability.

The Veteran's March 1970 service entrance examination 
reflects no psychiatric abnormalities.  Service treatment 
records show that he injured his right hand in April 1970.  
Thereafter, in July 1970, service treatment records show that 
the Veteran sought treatment for "nerves," described as 
feeling jittery and jumpy at night for the past week, and he 
was prescribed Valium at that time.  His September 1970 
service separation examination reflects no psychiatric 
abnormalities.  On the accompanying September 1970 report of 
medical history, the Veteran denied having frequent trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.

The first post-service medical evidence of a psychiatric 
disorder is a VA hospital summary from a January 1994 
admission due to a suicide attempt.  The Veteran was 
diagnosed with mixed bipolar disorder at that time.  The 
subsequent medical evidence of record reflects ongoing 
treatment for bipolar disorder.

Pursuant to the Board's February 2009 remand, the Veteran 
underwent a VA mental disorders examination in June 2009.  
The VA examiner was asked to determine the nature of any 
current psychiatric disability and to render an opinion as to 
whether such disability arose during the Veteran's service or 
is otherwise related to his service.  The examiner indicated 
his review of the claims file and conducted a thorough 
psychiatric interview and examination of the Veteran.  It was 
noted that the Veteran endorsed a history of panic episodes 
that began during the Army, and he reported that such 
episodes had lasted for 60 to 90 minutes and that he 
continues to experience them in a milder form.  The examiner 
diagnosed the Veteran with major depressive disorder with 
anxiety, recurrent (in partial remission with medication) and 
panic disorder without agoraphobia (in partial remission with 
medication).  The examiner reiterated that the Veteran 
reported that his panic episodes began during his service in 
the Army, but went on to note that the Veteran was unable to 
provide support for this contention.  The examiner further 
noted that the Veteran had alluded to having been 
hospitalized in the Army but for reasons he was not sure of, 
and the Veteran admitted that he did not undergo any 
psychiatric hospitalization until the mid-1990s.  In light of 
the Veteran being unable to provide details or compelling 
reports, the examiner concluded that he was not able to 
assert (at least 50/50) that the Veteran's depressive 
symptoms and/or panic symptoms began during military service.  
The examiner did not mention whether the right hand injury 
caused his current psychiatric disorder nor did he address 
the treatment with Valium for "nerves" in July 1970 noted 
in the service treatment records.

In light of the above, on remand, the claims file should be 
returned to the June 2009 examiner for additional 
clarification.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the 
examiner who conducted the June 2009 VA 
mental disorders examination, if 
available.  The examiner should review 
the entire claims file and again 
respond to the following question: is 
it more likely, less likely, or at 
least as likely as not (50 percent 
probability or greater) that any of the 
Veteran's current psychiatric 
disabilities arose during service or 
are otherwise related to any incident 
of service, taking into account his 
right hand injury in April 1970 and his 
documented treatment with Valium for 
"nerves" in July 1970.  A complete 
rationale for all opinions expressed 
should be provided.

If the examiner determines that an 
examination of the Veteran is necessary 
to provide the requested opinion, then 
such examination should be scheduled.  
If the previous examiner is no longer 
available, then the requested opinion 
should be rendered by another qualified 
examiner.

2.  After the development requested 
above as well as any additional 
development deemed necessary has been 
completed, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

